Illinois Official Reports

                                     Appellate Court



                          People v. Willis, 2015 IL App (5th) 130020



Appellate Court          THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
Caption                  v. ANTHONY J. WILLIS, Defendant-Appellant.


District & No.           Fifth District
                         Docket No. 5-13-0020


Filed                    March 6, 2015


Held                       The trial court’s order denying defendant’s motion to withdraw his
(Note: This syllabus guilty plea to a charge of escape was reversed and the cause was
constitutes no part of the remanded for further proceedings, including strict compliance with
opinion of the court but the requirements of Supreme Court Rule 604(d), since the record
has been prepared by the raised a serious question as to whether counsel fulfilled his duties
Reporter of Decisions under Rule 604(d).
for the convenience of
the reader.)


Decision Under           Appeal from the Circuit Court of Marion County, No. 12-CF-58; the
Review                   Hon. Michael D. McHaney, Judge, presiding.



Judgment                 Reversed and remanded with directions.



Counsel on               Michael J. Pelletier, Ellen J. Curry, and Richard J. Whitney, all of
Appeal                   State Appellate Defender’s Office, of Mt. Vernon, for appellant.

                         Matt Wilzbach, State’s Attorney, of Salem (Patrick Delfino, Stephen
                         E. Norris, and Sharon Shanahan, all of State’s Attorneys Appellate
                         Prosecutor’s Office, of counsel), for the People.
     Panel                    JUSTICE GOLDENHERSH delivered the judgment of the court, with
                              opinion.
                              Justices Stewart and Schwarm concurred in the judgment and opinion.




                                               OPINION

¶1         Defendant, Anthony J. Willis, appeals from an order of the circuit court of Marion
       County denying his motion to withdraw his guilty plea to the offense of escape (720 ILCS
       5/31-6(a) (West 2012)) and his motion to reduce sentence. Defendant raises three issues on
       appeal: (1) whether the order denying his motion to withdraw his guilty plea should be
       reversed because his public defender filed a certificate under Illinois Supreme Court Rule
       604(d) (eff. July 1, 2006) that was defective on its face and impeached by the record; (2)
       whether the sentence imposed was disproportionate to the nature of the offense and should be
       modified; and (3) whether he was denied effective assistance of counsel with respect to his
       guilty plea, the negotiations leading up to his guilty plea, his motion to withdraw his guilty
       plea, and his motion for reduction of sentence. We reverse and remand with directions.

¶2                                              BACKGROUND
¶3          On Thursday, February 23, 2012, defendant pled guilty to the charge of retail theft in case
       No. 10-CF-207 and was sentenced to 18 months in the Department of Corrections
       (Department). After the sentencing hearing, defendant’s attorney requested defendant be
       granted a furlough until the following Monday to allow him to spend time with his child. The
       trial court granted the request, stating, “Mittimus stayed to Monday morning at 9:00 a.m.”
       Defendant then queried, “I have to come back turn myself in at 9:00 a.m.?” His attorney
       replied, “9:00 a.m. Monday morning.” The clerk stated on the record that Monday was
       “February 27.” The trial court warned defendant: “[If you fail to report] there is going to be
       an escape charge. Your situation goes from bad to disastrous.”
¶4          Defendant failed to report to the county jail on February 27, 2012, but did report the
       following Monday, March 5, 2012, on his own volition. Defendant claimed he was confused
       as to which Monday he was to report. During the one-week delay in reporting, the State
       charged defendant with the instant offense of escape. The matter was set for jury trial on June
       18, 2012.
¶5          Prior to the start of trial, the State moved to bar a defense witness on the ground that the
       defense just disclosed her as a witness and the State did not have time to investigate the
       witness’s record. Defense counsel asserted he experienced difficulty locating the witness and
       had only located her that day and then asked that the case be continued because he, too, did
       not have sufficient time to interview her. The trial court responded that defendant had known
       of this witness since February 29, 2012, or earlier. Defense counsel then asserted that since


                                                   -2-
       defendant had been in prison, he did not have the opportunity to discuss the witness with
       him. The trial court noted defendant was no stranger to the criminal justice system, stated
       defendant knew he could have written his attorney, and granted the State’s motion to bar the
       witness from testifying.
¶6          Thereafter, defense counsel made an oral motion to substitute the trial judge on the
       ground that he was the same judge who granted the furlough in No. 10-CF-207, which
       formed the basis for the circumstances underlying the escape charge. The trial judge denied
       the motion on the ground that it was not timely filed. Defense counsel responded that a
       motion to substitute a judge based upon actual prejudice can be brought at any time. Defense
       counsel explained that while he was aware the case was on the trial judge’s calendar,
       defendant was not aware that the trial judge was going to be the presiding judge until that
       morning when defendant arrived in court. Defense counsel pointed out that the trial judge
       was not the trial judge at the pretrial hearing, so defendant was not aware the same judge who
       granted the furlough would be the judge presiding over his escape trial until that morning.
       Other discussion and arguments ensued.
¶7          Ultimately, the trial judge agreed that there was no timeliness issue and said he would
       “get another judge in here and see if we can nip this in the bud.” The trial judge left the
       courtroom and returned with another judge, Judge Kelly. The trial judge said that all he told
       Judge Kelly was that he was the one who gave defendant the furlough and defendant was
       now alleging prejudice. The trial judge then stated on the record he could base his sentencing
       decision on the statutes and law and he had no personal animosity toward defendant. The trial
       judge left the courtroom and Judge Kelly heard defendant’s motion for substitution. After
       hearing argument, Judge Kelly summarily denied the motion for substitution of judge,
       finding no actual prejudice. Defense counsel stated on the record that the trial judge got
       another judge 40 seconds after he left the courtroom and had “hand selected” the judge to
       hear the motion for substitution. Judge Kelly stepped out and the trial judge returned.
¶8          Defense counsel disclosed that there had been plea negotiations on the escape charge and
       the State offered three years’ imprisonment while defendant countered with two years’
       imprisonment, after which the State informed him the original offer was revoked. Defendant
       later made an offer of 30 months, which the State declined. The trial court asked defendant to
       confirm his counsel’s summary of negotiations, and defendant so confirmed.
¶9          Following a brief recess, defense counsel stated defendant would make an open plea. The
       trial court admonished defendant pursuant to Illinois Supreme Court Rule 402(a) (eff. July 1,
       1997). The State recited a factual basis for the guilty plea, after which the trial court found
       that defendant knowingly and voluntarily pled guilty. The trial court ordered a presentence
       investigation (PSI). Defendant also submitted a written guilty plea that day.
¶ 10        On July 27, 2012, the trial court conducted a sentencing hearing. The State recommended
       a sentence of seven years, arguing defendant had 21 prior convictions as an adult, the court
       had been permissive in granting the furlough, defendant had been advised when he was to
       report to jail, and it simply was not credible for him to claim he mixed up the dates. Defense
       counsel noted that defendant turned himself in voluntarily and asked for a sentence of three
       years. Defendant made a statement in allocution.
¶ 11        The trial court noted that according to the PSI, defendant had 15 prior felony convictions
       and that the State had made a compelling argument. The trial court sentenced defendant to
       the maximum 10 years in the Department, with 1 year of mandatory supervised release. The

                                                  -3-
       trial court said it would assess costs, but declared them uncollectable. A written judgment
       consistent with the oral judgment was entered.
¶ 12        On August 13, 2012, defense counsel filed a motion to reconsider and reduce sentence.
       On August 22, 2012, defendant filed a pro se motion to withdraw his guilty plea, arguing that
       since he did not “escape” from a penal institution, he could not be found guilty of escape. On
       September 7, 2012, the trial court heard the motion to reduce sentence, which was denied.
       The same defense counsel was appointed to represent defendant on the motion to withdraw
       his guilty plea.
¶ 13        On December 13, 2012, defense counsel filed a Rule 604(d) certificate in which he stated
       he had met with defendant regarding “her” contentions of error and “made amendments to
       the pleadings necessary for adequate presentation of any defects in the proceedings.” The
       next day, the trial court conducted a hearing on the motion to withdraw the guilty plea,
       during which defense counsel admitted he did not make any amendments to defendant’s
       pro se motion, but asserted that the failure of the trial judge to recuse himself was an
       additional ground on which to permit the guilty plea to be withdrawn.
¶ 14        The State pointed out that while the trial judge’s refusal to recuse himself or allow
       substitution was not included in the motion, it would not object to considering it as an oral
       amendment to the motion to withdraw. After brief argument by the State, the trial court
       summarily denied defendant’s motion to withdraw his guilty plea. Defendant filed a timely
       notice of appeal.

¶ 15                                             ANALYSIS
¶ 16       The first issue raised on appeal is dispositive. Defendant contends the trial court’s order
       denying his motion to withdraw his guilty plea should be reversed because his attorney filed
       a certificate under Supreme Court Rule 604(d) that was defective on its face and impeached
       by the record. We agree.
¶ 17       Rule 604(d) provides in relevant part as follows:
                “The defendant’s attorney shall file with the trial court a certificate stating that the
                attorney has consulted with the defendant either by mail or in person to ascertain
                defendant’s contentions of error in the sentence or the entry of the plea of guilty, has
                examined the trial court file and report of proceedings of the plea of guilty, and has
                made any amendments to the motion necessary for adequate presentation of any
                defects in those proceedings.” Ill. S. Ct. R. 604(d) (eff. July 1, 2006).
       Rule 604(d) requires strict compliance. People v. Janes, 158 Ill. 2d 27, 35, 630 N.E.2d 790,
       793 (1994); People v. Love, 385 Ill. App. 3d 736, 737, 896 N.E.2d 1062, 1064 (2008).
¶ 18       When ascertaining whether compliance has occurred, we are mindful that supreme court
       rules “are not suggestions; rather, they have the force of law, and the presumption must be
       that they will be obeyed and enforced as written.” People v. Campbell, 224 Ill. 2d 80, 87, 862
N.E.2d 933, 938 (2006). Where counsel fails to strictly comply with the rule, the case must
       be remanded to the trial court for proceedings in compliance with the rule. Janes, 158 Ill. 2d
       at 33, 630 N.E.2d at 792. Our review is de novo. People v. Lloyd, 338 Ill. App. 3d 379, 384,
       788 N.E.2d 1169, 1173 (2003).
¶ 19       In the instant case, the record conflicts with the statements in counsel’s Rule 604(d)
       certificate. First, the certificate incorrectly refers to defendant with the feminine pronoun

                                                   -4-
       “her.” While this by itself might not be sufficient to warrant a remand, its combination with
       other errors causes us to seriously question whether counsel fulfilled his duties under Rule
       604(d).
¶ 20       Second, defense counsel claimed in the certificate that he “made amendments to the
       pleadings necessary for adequate presentation of any defects in the proceedings” when, in
       fact, he later admitted on the record he had not made any amendments to any pleadings. This
       is especially disconcerting because not only did defense counsel make an oral argument that
       failure of the judge to recuse himself was a ground on which to permit the guilty plea to be
       withdrawn, but also defendant’s pro se motion indicates there were other legal arguments
       that defense counsel should have raised in support of the motion to withdraw his guilty plea.
       For example, defendant’s pro se motion indicates defendant failed to understand the nature of
       the offense of escape.
¶ 21       Defendant asserted that since he literally did not “escape” from a penal institution, he
       could not be found guilty of escape; however, the standard legal meaning of the word
       “escape” requires a broader interpretation (People v. Simmons, 88 Ill. 2d 270, 273, 430
N.E.2d 1032, 1034 (1981)), and section 31-6(a) of the Criminal Code of 2012 under which
       defendant was charged specifically makes it a criminal offense for a convicted felon to
       knowingly fail to report to a penal institution when required to do so (720 ILCS 5/31-6(a)
       (West 2012)). While the State asserts the charge was simple to understand and defendant was
       well acquainted with the criminal justice system and knew what pleading guilty meant, the
       record belies the State’s assertions. The pleadings should have been amended to reflect that
       defendant was confused and did not knowingly plead guilty.
¶ 22       Third, the Rule 604(d) certificate merely states that defense counsel examined the “report
       of proceedings,” but fails to specify that he examined the report of proceedings of the plea of
       guilty. The certificate itself must show the defendant’s “attorney has examined the report of
       proceedings of the plea of guilty.” People v. Grice, 371 Ill. App. 3d 813, 817, 867 N.E.2d
1143, 1147 (2007). Omission of these words violated the clear language and provisions of
       Rule 604(d).
¶ 23       The State argues for a broader reading of the Rule 604(d) certificate and asks us to look
       outside its four corners. “While strict compliance does not require that the language of the
       rule be recited verbatim in the certificate, some indication must be presented that counsel
       performed the duties required under the rule.” People v. Richard, 2012 IL App (5th) 100302,
       ¶ 10, 970 N.E.2d 35. Here, defense counsel’s Rule 604(d) certificate fails in numerous ways,
       and the record fails to demonstrate that the purpose of Rule 604(d) has been satisfied. The
       problems we have cited leave us with grave concerns as to whether defense counsel
       considered all the relevant bases for defendant’s motion to withdraw his guilty plea.
¶ 24       Defense counsel’s failure to strictly comply with Supreme Court Rule 604(d) requires us
       to reverse and remand. We believe defendant should be given the opportunity to file a new
       motion to withdraw the guilty plea and/or reconsider sentence. In light of our determination
       of the first issue raised on appeal, we need not address the two other issues raised by
       defendant. We would be remiss, however, not to point out that the maximum sentence
       imposed by the trial court appears disproportionate to the crime.




                                                  -5-
¶ 25                                      CONCLUSION
¶ 26      For the foregoing reasons, we reverse the judgment of the circuit court of Marion County
       and remand for further proceedings consistent with this opinion, including strict compliance
       with Rule 604(d)’s requirements.

¶ 27      Reversed and remanded with directions.




                                                 -6-